PER CURIAM.
The evidence on behalf of the people in this case very conclusively establishes the defendant’s guilt, and his testimony and that of his associates is such as to leave no reasonable doubt of the fact. A jury, after a fair and impartial trial, found the defendant guilty of the crime charged in the indictment. We have examined the exceptions taken by the defendant’s counsel to the rulings of the learned trial court, and are of the opinion that they do not present error prejudicial to the defendant, and such as to require a reversal of the judgment, and that under section 542 of the Code of Criminal Procedure it is the duty of this court to affirm the judgment of conviction and orders appealed from. Judgment of conviction and orders affirmed, and case remitted to the county court of Cayuga county, pursuant to section 547 of the Code of Criminal Procedure.